Citation Nr: 0519259	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-21 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and the veteran's son


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from January 1943 to June 
1945.  He died in October 2001.  His service decorations 
included the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The appellant testified before the 
undersigned at a hearing held in June 2005. 

In her May 2004 Substantive Appeal, the appellant did not 
claim entitlement to DEA benefits under 38 U.S.C. Chapter 35, 
although an accompanying statement by her representative was 
more ambiguous.  The RO nevertheless continued to include 
this issue in a February 2005 supplemental statement of the 
case.  At her June 2005 hearing before the undersigned, the 
appellant agreed that the issue of entitlement to DEA 
benefits was before the Board for appellate review.  The 
Board will therefore address that issue on the merits.

Although the issue of entitlement to Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C.A. § 
1318 was developed for appellate review, that issue is 
rendered moot by the decision below with respect to service 
connection for the cause of the veteran's death.

This appeal has been advanced on the Board's docket by reason 
of the appellant's advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2004).

FINDINGS OF FACT

1.  The veteran died in October 2001 from a myocardial 
infarction due to cardiomyopathy, in turn due to respiratory 
failure.  Renal failure, congestive heart failure, and sepsis 
contributed to death, but were not related to the cause of 
death.

2.  At the time of his death, service connection was in 
effect for a schizophrenic reaction, evaluated as 30 percent 
disabling; for a scar over the left temporal region, 
evaluated as 10 percent disabling; and for a scar behind the 
right ear, evaluated as noncompensably disabling.

3.  The veteran's service-connected psychiatric disorder 
chronically worsened the heart disorder that led to his 
death.

4.  The veteran died from a service-connected disorder.


CONCLUSIONS OF LAW

1.  A disability chronically worsened by a service-connected 
disorder caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.310(a), 3.312 (2004).

2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have been met.  38 U.S.C.A. §§ 3501, 3510 (West 
2002); 38 C.F.R. §§ 3.807, 21.3021 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  In 
light of the disposition of these claims, however, a 
discussion addressing whether VA fully complied with the VCAA 
is obviated.

I.  Service connection for the cause of the veteran's death

Factual background

In August 1944, while stationed in France, the veteran 
sustained a head injury after falling from a truck.  He 
sustained lacerations to the scalp in the parieto-occipital 
and post-auricular areas, and suffered from chronic 
encephalopathy manifested by headaches and dizziness.  While 
service records show that the veteran complained of chest 
pain on one occasion, the treating physician believed he was 
exaggerating the symptoms, chest X-ray studies were negative, 
and the pain was attributed to an anxiety neurosis.  He was 
eventually diagnosed with a psychoneurosis manifested by 
headaches, dizziness, nausea and depression and discharged 
from service.  

At VA examinations in March 1946 and October 1946, the 
veteran complained of chest pain.  The examiners indicated, 
however, that the appellant expressed multiple psychosomatic 
complaints.  Cardiovascular examinations at these studies 
revealed normal findings.  At the October 1946 examination he 
also complained of urinary urgency and demonstrated 
tenderness in the left flank; he reported experiencing 
intermittent left flank pain for over three years.

On file are VA and private medical records for January 1951 
to October 2001.  The earlier reports document complaints of 
symptoms including dizziness and headaches, as well as 
nervousness.  They also show that he reported experiencing an 
episode of pericarditis around 1957, without any residuals.  
In February 1977, physicians diagnosed a slight vestibular 
abnormality with large functional overlay.  He was also noted 
to have hyperlipidemia, and slight ischemic changes were 
noted on treadmill testing.  

In 1983, the veteran underwent a coronary artery bypass for 
coronary artery disease (CAD).  He presented for 
hospitalization in November 1992 on the basis of CAD with 
congestive heart failure, as well as for chronic anxiety.  He 
was noted to have had a myocardial infarction earlier in 
1992.  

In October 2001, he was hospitalized.  At admission he was 
hyperkalemic, hypotensive, febrile, and tachycardic.  During 
the hospital course the veteran experienced septic shock with 
multiple organ failure, hypotension, renal failure, 
cardiomyopathy and liver failure.  The veteran died later in 
October 2001.  The cause of death was listed as a myocardial 
infarction due to or as a consequence of cardiomyopathy, in 
turn due to or as a consequence of respiratory failure.  
Renal failure, sepsis and congestive heart failure were 
listed as other significant conditions contributing to death 
but not related to the cause of death.

At the time of his death, service connection was in effect 
for schizophrenic reaction, evaluated as 30 percent 
disabling; for a scar over the left temporal region, 
evaluated as 10 percent disabling; and for a scar behind the 
right ear, evaluated as noncompensably disabling.  The 
combined disability rating was 40 percent.

In a December 2002 statement, S. Ogra, M.D., indicated, in 
essence, that he had treated the veteran primarily for CAD, 
congestive heart failure, atrial fibrillation, chronic renal 
failure, and prostatic hypertrophy.  He explained that he did 
not treat the veteran for psychiatric disability, or have 
firsthand knowledge of what that treatment entailed.  Dr. 
Ogra noted that the usual risk factors associated with heart 
disease included cigarettes, high blood pressure, age, 
diabetes, cholesterol and heredity, and that there are a 
number of other factors that likely affect heart disease, 
including stress.  Dr. Ogra essentially indicated that he was 
not comfortable with offering an opinion whether or not 
stress caused the veteran's heart disease and death.

The appellant was afforded a hearing before a hearing officer 
at the RO in October 2003.  She testified that since service 
the veteran had experienced headaches, dizziness and 
dysequilibrium.  She argued that the veteran had been unable 
to exercise, and that the symptoms of anxiety associated with 
his psychiatric disorder had contributed to his heart 
disease.  She indicated that he was easily angered, and had 
been prescribed Valium.

The appellant was afforded a second hearing before a decision 
review officer at the RO in August 2004, at which time she 
testified that the veteran had experienced vertigo, 
equilibrium and headaches since service.  The veteran's son 
testified that the decedent had an episode of pericarditis in 
1955, which the son believed was related in some manner to 
anxiety and stress.  He also argued that the veteran's 
anxiety and stress played a role in the development of 
hypertension or other heart problems.

In October 2004, the veteran's son wrote to Susan P. Graham, 
M.D.  Dr. Graham is an Associate Professor of Medicine in the 
Cardiology Division at the University of Buffalo School of 
Medicine.  In this letter, the veteran's son outlined a 
substantially accurate summary of pertinent medical findings 
in service and thereafter for the veteran.  It was noted that 
the appellant needed a medical opinion linking the cause of 
the veteran's death to his service connected disorder.

In November 2004, Dr. Graham responded by first noting that 
she did not know the veteran in his early years.  Still, 
based on the October 2004 summary it appeared the decedent 
had experienced a traumatic brain injury in service which 
caused headaches and dizzy spells, as well as a nervous 
condition.  Dr. Graham explained that some studies documented 
that mental or emotional stress can cause coronary ischemia 
similar to that seen by physical exercise.  Dr. Graham noted 
that the veteran's pericarditis would not be related to 
stress and underlying CAD.  Dr. Graham explained, however, 
that in an individual under chronic stress, any CAD would be 
worsened, as manifested by events including heart attacks and 
the need for bypass surgery.  Dr. Graham additionally 
explained that chronic stress and anxiety usually worsened 
hypertension, a disorder recognized as a contributing factor 
in accelerating an underlying CAD.  She noted that anxiety 
and fear symptoms might also reduce the ability to engage in 
routine physical activity.  Dr. Graham found that it was 
reasonable to conclude that the veteran's service injuries 
led to events and illnesses which contributed to his 
cardiovascular disease.

At the appellant's June 2005 hearing before the undersigned, 
the veteran's son testified that he believed, and Dr. Graham 
concurred, that the veteran's anxiety led to the development 
of a hypertensive disorder.  He also noted that the veteran 
had used Valium for most of his life.

In several statements on file the appellant argues that the 
veteran's service head injury included minor heart 
involvement, given the findings of left cerebral atrophy.  
She also contends that the veteran's bilateral labyrinthine 
concussion and vertigo, as well as stress and anxiety 
experienced by the decedent, aggravated and contributed to 
his death.  She also argues that the labyrinthine concussion 
and vertigo prevented the veteran from exercising.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service incurrence of cardiovascular disease during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2004).  Further, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4).

The veteran died from a myocardial infarction due to 
cardiomyopathy.  Congestive heart failure was a significant 
condition contributing to death, but not related to the cause 
of death.  Significantly, while the evidence does not show 
any evidence of cardiomyopathy, congestive heart failure, 
heart disorder, renal or lung disorder during the veteran's 
service or for decades thereafter; the evidence does include 
the uncontradicted November 2004 opinion from Dr. Graham.  
She concludes that the veteran's service-connected 
psychiatric disorder in some measure aggravated his 
underlying coronary artery disease.  She based her opinion on 
a summary of the pertinent evidence on file covering the 
period from service to the veteran's death.  The Board finds 
the summary in large part accurately portrays the evidence on 
file, and contains no substantive error.

The only other medical opinion addressing the cause of the 
veteran's death is that of Dr. Ogra.  Dr. Ogra, however, 
indicated only that he was unable to provide a definitive 
opinion one way or the other as to the contribution of the 
veteran's service-connected psychiatric disorder and his 
death.  Being neutral, Dr. Ogra's opinion certainly cannot be 
used in finding against the appellant.

Therefore, the record contains a medical opinion by the 
veteran's treating cardiologist, who treated him for at least 
the year prior to his death, that is supportive of the 
appellant's claim.  The RO had the opportunity to forward the 
veteran's claims files to a physician for a contrary opinion 
addressing each of the appellant's arguments in this case, 
but did not do so.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot use its own independent medical 
determination, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

In light of the fact that the only definitive medical 
evidence supports the claim, the Board finds that service 
connection for the cause of the veteran's death is warranted.

II.  Entitlement to DEA benefits

Chapter 35, Title 38, United States Code extends the VA 
educational program to surviving spouses of veterans who died 
of service-connected disabilities and to the surviving spouse 
of a veteran who, when he died, had a service-connected total 
disability that was permanent in nature.  See 38 U.S.C.A. §§ 
3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

Service connection has been established for the cause of the 
veteran's death.  As the veteran's death is service related, 
the Board concludes that the criteria for basic eligibility 
for DEA under Chapter 35, Title 38, United States Code, have 
been met.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35 is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


